983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winston J. BROWN, Plaintiff-Appellant,v.Thomas WHALEN, Defendant-Appellee.
No. 92-6818.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  December 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-91-1653-A)
Winston J. Brown, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Winston J. Brown appeals from the district court's order that dismissed his 42 U.S.C. § 1983 complaint without prejudice for failure to particularize his claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Whalen, No. CA-91-1653-A (E.D. Va.  June 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED